SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

497
CA 14-02072
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


DAVID E. WHITEHOUSE, PLAINTIFF-APPELLANT,

                      V                                          ORDER

CINZIA INZINNA AND TIMOTHY WAGNER,
DEFENDANTS-RESPONDENTS.


BARRETT GREISBERGER, LLP, WEBSTER (JUSTIN P. ALEXANDER OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

WOODS OVIATT GILMAN LLP, ROCHESTER (JOHN C. NUTTER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered August 20, 2014. The order, among other
things, denied the motion of plaintiff for summary judgment in lieu of
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court